 
 
II 
110th CONGRESS 1st Session 
S. 233 
IN THE SENATE OF THE UNITED STATES 
 
January 9, 2007 
Mr. Kennedy (for himself, Mr. Leahy, Mrs. Boxer, Mr. Sanders, Mr. Harkin, and Mr. Kerry) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To prohibit the use of funds for an escalation of United States military forces in Iraq above the numbers existing as of January 9, 2007. 
 
 
1.Prohibition on use of funds for escalation of United States military forces in Iraq 
(a)FindingsCongress makes the following findings: 
(1)Congress, the representatives of the American people, should vote before any additional United States military forces are sent to Iraq. 
(2)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) authorized a war against the regime of Saddam Hussein because he was believed to have weapons of mass destruction and to have an operational relationship with Al Qaeda and because he was in defiance of United Nations Security Council Resolutions. 
(3)The mission of the Armed Forces of the United States today in Iraq no longer bears any resemblance to the mission of the Armed Forces authorized by Congress in the Authorization for Use of Military Force Against Iraq Resolution of 2002. 
(4)Iraq has descended into civil war, and sectarian violence continues to escalate. 
(5)On March 5, 2006, General Nash said [w]e’re in a civil war now; it’s just that not everybody’s joined in. 
(6)On December 3, 2006, United Nations Secretary General Kofi Annan said [w]hen we had the strife in Lebanon and other places, we called that a civil war—this is much worse. 
(7)On December 17, 2006, former Secretary of State Colin Powell said I am not persuaded that another surge of troops into Baghdad for the purposes of suppressing this communitarian violence, this civil war, will work. 
(8)A political solution is required in Iraq, not a military solution. 
(9)The open-ended commitment of the Armed Forces continues to enable the Iraqis to avoid taking responsibility for their own future. Tens of thousands of additional United States troops will only serve to make the Iraqis more dependent on the United States, not less. 
(10)On November 15, 2006, General Abizaid was unequivocal that increasing our troop commitment is not the answer in Iraq, saying I’ve met with every divisional commander. General Casey, the corps commander, General Dempsey—we all talked together. And I said, In your professional opinion, if we were to bring in more American troops now, does it add considerably to our ability to achieve success in Iraq? And they all said no. 
(11)On December 29, 2006, General Casey said [t]he longer we in the United States forces continue to bear the main burden of Iraq’s security, it lengthens the time that the government of Iraq has to make the hard decisions about reconciliation and dealing with the militias ... . They can continue to blame us for all of Iraq’s problems, which are at base their problems. 
(12)More than 3,000 United States troops have died in Iraq, and more than 22,000 have been wounded. 
(13)President George W. Bush should not be permitted to increase the number of United States troops in harm’s way in the civil war in Iraq without a new authorization from Congress that reflects the reality of the changed circumstances on the ground in Iraq. 
(b)ProhibitionNotwithstanding any other provision of law, no Federal funds may be obligated or expended by the United States Government to increase the number of United States military forces in Iraq above the number for such forces which existed as of January 9, 2007, without a specific authorization of Congress by law for such an increase. 
 
